Whether or not the petition was subject to demurrer as setting out the wrong measure of damages, the petition contained allegations showing that the plaintiff was damaged in an alleged amount, and otherwise set out a cause of action. It was a matter of proof upon the trial before a jury, as to the damage, if any, which the plaintiff had suffered. Koch
v. Adair, 49 Ga. App. 824 (3) (176 S.E. 680); Lancaster v.Monroe, 45 Ga. App. 496, 499 (165 S.E. 502); City Councilof Augusta v. Lancaster, 37 Ga. App. 418 (5) (140 S.E. 763); Ford v. Fargason, 120 Ga. 708 (48 S.E. 180);Elwell v. Atlanta Gas-Light Co., 51 Ga. App. 919 (6) (181 S.E. 599); Richmond Hosiery Mills v. Western Union TelegraphCo., 123 Ga. 216 (51 S.E. 290). I dissent from the affirmance of the judgment dismissing the plaintiff's action on the ground that the petition did not set out the proper measure of damages. *Page 859